Mr. Justice Higbee delivered the opinion of the court. 2. Damages, § 66*—what are recoverable for violation of covenant not to engage in like business. For a violation of a covenant not to engage in a business like the one sold, the injured party may recover for loss of profits and diminution in the value of the business. 3. Contracts, § 393*—when refusal of instruction in action for breach of contract not to engage in like business is not error. In an action to recover damages for breach of a contract not to engage in a business like that sold to plaintiff, where an instruction that before plaintiff could recover he must prove that his business was damaged as a consequence of the breach of the contract, held that, as the execution and validity of the contract were not disputed, plaintiff was entitled to recover at least nominal damages without any proof of actual damages, and therefore the refusal of the instruction was not error. 4. Damages, § 198*—not necessary that all instructions state measure of. In an action to recover damages for breach of a contract not to engage in a business like that sold to plaintiff, where the giving of instructions telling the jury that if they believed from a preponderance of the evidence that the contract was executed and that defendant had violated it, their verdict should be for the plaintiff, were complained of, held that such instructions stated the law correctly, and, as the instructions on the whole stated the measure of damages correctly, it was not necessary for each instruction to state such measure.